                                          Case 5:19-cv-03614-VKD Document 45 Filed 12/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     JANIE COLLINS,                                       Case No. 19-cv-03614-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER DISMISSING CASE
                                                  v.                                          WITHOUT PREJUDICE
                                  10

                                  11     SANTA CLARA VALLEY
                                         TRANSPORTATION AUTHORITY,
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14           On September 1, 2020, the Court conditionally granted the motion by AllAccess Law

                                  15   Group and attorneys Irene Karbelashvili and Irakli Karbelashvili to withdraw as plaintiff Janie

                                  16   Collins’s counsel of record, finding that counsel’s inability to communicate with Ms. Collins on a

                                  17   regular or reliable basis beginning in May 2020 rendered their continued representation of her

                                  18   unreasonably difficult. Dkt. No. 37. The order permitted withdrawal subject to the condition that

                                  19   counsel continue to accept service of papers for the purpose of forwarding them to Ms. Collins,

                                  20   until Ms. Collins appeared by other counsel or indicated that she intended to represent herself, or

                                  21   until the Court ordered otherwise. Id. In that same order, the Court stayed this action through

                                  22   October 1, 2020 to give Ms. Collins an opportunity to either find new counsel or to file an

                                  23   appearance on her own behalf. Id. Additionally, Ms. Collins was advised that her failure to

                                  24   comply with court orders and court-ordered deadlines may result in the dismissal of this case for

                                  25   her lack of attention to it and failure to prosecute this matter. Id.

                                  26           The record indicates that counsel have continued to accept service of all papers for the

                                  27   purpose of forwarding them to Ms. Collins. Dkt. Nos. 38, 40-42, 44. Ms. Collins has not entered

                                  28   an appearance indicating that she intends to proceed pro se, and no new counsel has made an
                                           Case 5:19-cv-03614-VKD Document 45 Filed 12/11/20 Page 2 of 4




                                   1   appearance on her behalf. Accordingly, on November 4, 2020 the Court issued an order directing

                                   2   Ms. Collins to file a written response explaining why this action should not be dismissed without

                                   3   prejudice for her failure to comply with the Court’s orders and to prosecute this case. Dkt. No. 43.

                                   4   At the Court’s direction, the Clerk of the Court mailed a copy to Ms. Collins at P.O. Box 15186,

                                   5   San Francisco, CA 94155,1 and counsel also emailed a copy of the order to her (Dkt. No. 44).

                                   6          Ms. Collins’s response to the Court’s November 4 order to show cause was due by

                                   7   December 4, 2020. Dkt. No. 43. The Court has not received any response.

                                   8          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                   9   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629-33

                                  10   (1962). Dismissal nonetheless is a harsh penalty and should be used only in extreme

                                  11   circumstances. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). In determining whether

                                  12   dismissal is appropriate for the failure to comply with court orders or the failure to prosecute,
Northern District of California
 United States District Court




                                  13   courts consider five factors, including “(1) the public’s interest in expeditious resolution of

                                  14   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to

                                  15   defendants/respondents; (4) the availability of less drastic alternatives; and (5) the public policy

                                  16   favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.

                                  17   2002) (citing Ferdik, 963 F.2d at 1260-61).

                                  18          First, “[t]he public’s interest in expeditious resolution of litigation always favors

                                  19   dismissal.” Id. (internal quotations and citation omitted). In view of Ms. Collins’s failure to

                                  20   communicate with her counsel for several months and her failure to pursue this case after counsel

                                  21   was permitted to withdraw, this factor weighs in favor of dismissal.

                                  22          Second, it is “incumbent” upon courts “to manage [their] docket[s] without being subject

                                  23   to routine noncompliance” of litigants. Id. (citing Ferdik, 963 F.2d at 1261). Moreover, “[t]he

                                  24   trial judge is in the best position to determine whether the delay in a particular case interferes with

                                  25   docket management and the public interest.” Id. Ms. Collins’s failure to communicate with

                                  26
                                  27   1
                                         This Post Office Box was provided to the Court as Ms. Collins’s last known mailing address.
                                  28   Dkt. No. 41. The Court has received no notice that the mail it sent to that address has been
                                       returned as undeliverable.
                                                                                       2
                                             Case 5:19-cv-03614-VKD Document 45 Filed 12/11/20 Page 3 of 4




                                   1   counsel, to respond to the Court’s orders, and to prosecute this matter have significantly delayed

                                   2   the resolution of this litigation. Ms. Collins’s non-responsiveness and non-compliance have

                                   3   “consumed some of the court's time that could have been devoted to other cases on the docket.”

                                   4   Id.

                                   5           Third, a defendant is prejudiced where the “plaintiff’s actions impaired [the] defendant’s

                                   6   ability to proceed to trial or threatened to interfere with the rightful decision of the case.” Id.

                                   7   (internal quotations and citation omitted). Here, the Court granted the parties’ joint request to stay

                                   8   deadlines due to counsel’s inability to communicate with Ms. Collins (Dkt. No. 32), and the entire

                                   9   litigation ultimately was stayed pending resolution of counsel’s motion to withdraw and issues

                                  10   regarding Ms. Collins’s legal representation (Dkt. No. 37). While the “pendency of a lawsuit is

                                  11   not sufficiently prejudicial in and of itself to warrant dismissal,” the risk of prejudice is also

                                  12   related to the plaintiff’s reason for defaulting. Id. at 642-43. Despite being given ample
Northern District of California
 United States District Court




                                  13   opportunity to do so, Ms. Collins has provided no explanation for her failure to pursue this matter

                                  14   or to comply with the Court’s orders. Her failure to offer any explanation weighs in favor of

                                  15   dismissal. See, e.g., Chico v. Wells Fargo Bank, No. 20-cv-01963-PJH, 2020 WL 2494506, at *2

                                  16   (N.D. Cal. May 14, 2020) (concluding that the plaintiff’s failure to provide any reason for the

                                  17   failure to prosecute “counsels in favor of dismissal.”). Cf. Laurino v. Syringa Gen. Hosp., 279

                                  18   F.3d 750, 753 (9th Cir. 2002) (recognizing that “a presumption of prejudice arises from a

                                  19   plaintiff’s unexplained failure to prosecute,” but finding that the plaintiff provided a non-frivolous

                                  20   explanation for his lack of diligence).

                                  21           Fourth, “a district court’s warning to a party that failure to obey the court’s order will

                                  22   result in dismissal can satisfy the ‘consideration of alternatives’ requirement.” Ferdik, 963 F.2d at

                                  23   1262. The Court’s September 1, 2020 order conditionally permitting counsel to withdraw

                                  24   expressly cautioned Ms. Collins that this action could be dismissed for her failure to comply with

                                  25   court orders and lack of attention to this matter (Dkt. No. 37 at 3), and the November 4, 2020

                                  26   order to show cause gave notice to Ms. Collins that her case was at risk for dismissal (Dkt. No.

                                  27   44). This factor weighs in favor of dismissal.

                                  28           Fifth, “[p]ublic policy favors disposition of cases on the merits. Thus, this factor weighs
                                                                                           3
                                          Case 5:19-cv-03614-VKD Document 45 Filed 12/11/20 Page 4 of 4




                                   1   against dismissal.” Pagtalunan, 291 F.3d at 643. Even so, the foregoing four factors weigh in

                                   2   favor of dismissing this action.

                                   3          Based on the foregoing, the Court dismisses this action without prejudice for Ms. Collins’s

                                   4   failure to comply with the Court’s orders and for her failure to prosecute this matter. The Clerk of

                                   5   the Court is directed to (1) mail a copy of this order to Ms. Collins at P.O. Box 15186, San

                                   6   Francisco, CA 94155 and (2) close this file.

                                   7          Additionally, counsel at AllAccess Law Group are requested to email a copy of this order

                                   8   to Ms. Collins and to file a proof of service with the Court.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 11, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                       VIRGINIA K. DEMARCHI
                                  13                                                                   United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
